 'DON LEE BROADCASTING SYSTEM453DON LEEBROADCASTING SYSTEMandNATIONAL ASSOCIATIONOF BROAD-CAST ENGINEERS AND TECHNICIANS, CIO1DON LEE BROADCASTING SYSTEM(THOMAS R. LEE ENTERPRISES)andINTERNATIONALALLIANCEOF THEATRICAL STAGE EMPLOYEES ANDMOVINGPICTUREMACHINEOPERATORSOF THE UNITED STATES ANDCANADA, AFL 2Cases Nos. 21-RC-.2205 and 21-RC-9217.March4, 1952Decision and Direction of ElectionsUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act,3 a hearing was held before Irving Hel-bling, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations 4 involved claim to represent certain em-ployees of the Employer.3.Questions affecting commerce -exist concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.NABET requests a unit consisting of all engineers and techni-cians employed by the Employer at its Los Angeles, California, radiostation KHJ and television station KHJ-TV. IATSE seeks to repre-sent a unit of program employees at these stations.The partieshereto agree generally as to the scope and composition of the proposedunits.NABET and IBEW, however, contend that employees whodo the lighting work on television shows at KHJ-TV belong in thetechnical engineering unit.The Employer and IATSE contend thatthese employees should be in the program unit.The Employer wouldalso exclude certain job classifications from the unit proposed. byIATSE on the ground that they do not exist, and would also limitthe program unit to its television operations because none of the clas-sifications set out in the unit description pertainslto employees at itsradio station.As the Employer's position in this latter respect issupported by the record, the unit proposed by IATSE shall be lim-ited to those program department job classifications at television sta-1Herein called NABET.2Herein called IATSE2These petitions were consolidatedby an order of the Regional Director.4Local No45, InternationalBrotherhoodof ElectricalWorkers,herein called the IBEW.was grantedinterventionin Case No 21-RC-2205 and in Case No 21-RC-2217. NABETwas also granted interventionin Case No 21-RC-221798 NLRB No. 70.998666-vol 98-53--30 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion KHJ-TV set forth in the description of the appropriate unitbelow.Television station KHJ-TV, formerly known as KFI-TV, waspurchased by the Employer on September 6, 1951.Pursuant to con-sent elections, IATSE was certified on May 8, 1951, as representativeof a unit including the program department employees at KFI-TV,and on December 21, 1951, NABET was certified as representative ofa unit including the technical and engineering employees at this sta-tion.No bargaining contracts were consummated following thesecertifications.The IBEW has represented and bargained for theEmployer's technical and engineering employeesengagedin its radiooperations.The current contract covering these employees is notasserted as a bar.The Employer conducts its operations at KHJ-TV through threemain departments-engineering, program,' and sales.As this casedoes not involve any sales employees or procedures, no further ref-erence will be made to this department. The engineering departmentisheaded by a chief engineer.A technical director supervises theengineering crew engaged in studio operations.The crew appearsto consist of the usual classifications, such. as video, audio,camera,and boom operators.The engineering departmentismainly respon-sible for the transmission of programs over the air and for the opera-tion and maintenance of the technical equipment used in connectiontherewith.Employees in this department have been trained in elec-tronics and communications at universities, trade schools,or special-ized radio schools, or have acquired skills in these fields throughself-instruction and long experience.Several of these employees arerequired to be licensed by FCC.Qualified applicants for the en-gineering department are not required to have training in lightingscenery or in any phase of stage production.The program department stages and presents shows for transmis-sion over the air.A program director in charge of a show synthesizesthe selection or writing of a script, the casting and rehearsal of actors,the design and building of aset, costuming, makeup, and all the otherartistic elements involved in producing a show.None of the personsengaged in these activities requires electronic or other engineeringskills in the performance of his duties.Approximately five persons,comprising a facilities group, construct, dress, erect, and light the setsfor the various shows produced s In connection with their functions,these employees, including the lighting employees, perform the usualduties of stage hands, that is, stage property men, stage carpenters,and stage electricians.6 The program department is also referred to in the record as the production or programproduction department.6A sixth member of this group does makeup DON LEE BROADCASTING SYSTEM455Until about 3 weeks before the hearing, the lighting of all the Em-ployer's television shows was the function of the engineering depart-ment, and was performed exclusively by engineers and techniciansunder the supervision of a technical director.At that time, however,because the Employer believed that the lighting work could be moreeffectively accomplished by the program department, this function,by formal order, was allocated to the program department as its re-sponsibility.A lighting man, hired to take over this work, wasassigned to the program department and placed under the supervisionof the program director.Although a technical director of the en-gineering department or other engineering employees may now makelighting suggestions, the program director has final authority as tothe manner in which a show is lighted and may reject these suggestions.The employee hired by the Employer to take charge of lighting hasno engineering training or experience.He does have substantial ex-perience as a lighting man in motion picture studios and on theatricalstages.In addition, he served the customary 3-year apprenticeship ofa stage hand in which he was trained as a stage electrician, stage carpen-ter, and'stage property man.In performing his lighting duties for theEmployer, he uses all the techniques and' skills acquired through theforegoing training and experience and spends about 20 percent ofhis time assisting the other members of the facilities group erectingsets and handling properties.He is assisted by two employees of theprogram department.One of these employees was formerly in theengineering department where he was classified as a technical assistant.When the Employer reallocated the lighting function, he was trans-ferred to the program department.The other employee, a man withextensive background as a scenic designer, has at all times been in theprogram department.In support of its contention that the lighting employees belong inthe technical engineering unit, NABET asserts (a) that televisionlighting is intrinsically an engineering function best performed byemployees with technical skills who understand the sensitivities andcapacities of television cameras and transmission equipment; (b) thelighting function was performed in the past by engineering employeeswho were in the unit represented by NABET; and (c) even nowengineering employees participate in this function.The unit place-ment of the lighting employees is not dependent upon these considera-tions.Whether lighting can best be accomplished by engineers orprogram employees is immaterial to the issue before us.7What issignificant is the fact that regardless of past operational methods, theEmployer is now satisfied to rely upon program employees, not engi-neers, to light its television shows.Similarly, no significance is4 SeeNational Broadcastrong Company,Inc,89 NLRB 1289. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDattached to the fact that the engineers, represented by NABET, for-merly did the lighting work, for the employees with whom we arepresently concerned are not these engineers, but program employeeswho now do the Employer's lighting work. Finally, the limitedextent to which engineering department employees participate inlighting does not alter the fact that this work is the responsibilityof the program department and is performed in almost all respects byemployees of this department.We are convinced that the interests of the Employer's lightingemployees are more closely allied with those of the other programemployees in the unit proposed by IATSE, than with those of thetechnical and engineering employees in the NABET unit. In reach-ing this conclusion, we rely upon the fact that the lighting employeesare in the program department and work under supervisors of thatdepartment, they do not interchange with engineering departmentemployees, whereas the employee chiefly concerned with lightingspends an appreciable part of his time performing the duties of otherprogram employees, and the duties of the lighting employees primarilyinvolve skills associated with stagecraft rather than electronics -orother engineering skills.Accordingly, we shall include the lightingemployees in the unit of program employees herein found to beappropriate.8We find that the units described below are appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)and shall direct that elections by secret ballot be held among theemployees in each of these units.(a)All engineers and technicians employed by the Don Lee Broad-casting System in connection with the operation of radio station KHJ,and television station KHJ-TV, Los Angeles, California, excludingall other employees, watchmen, guards, professional employees, andsupervisors as defined in the Act.(b)All stage hands, make-up artists, scenic artists, sign painters,show card artists, set erectors, set construction workers, lightmen,property men, and prop makers employed by Don Lee BroadcastingSystem at its television station KHJ-TV, Los Angeles, California.[Text of Direction of Elections omitted from publication in thisvolume.]11In the recentKTTVcase,97 NLRB 1477,the Board included lighting employees ina unit of engineering rather than program employees.In that case,however, in contrastwith the instant case, the lighting employees worked as part of an engineering crew undera technical director,theydid not interchange with program employees,and had beenbargained for in the past as part of an engineering department unit.